DETAILED ACTION
Claims 1, 3-11, 13-57 have been examined.  Claims 2 and 12 were cancelled in Amendment dated 7/18/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “an organized the set” in line 10. This appears to be a typographical error of “an organized set.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-21, 24, 25, 27, 31, 32, 36, 37, 40-43, 47, 48, and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al. (US 2014/0164305, .

As per claim 1, Lynch teaches the invention as claimed, including a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions (see at least [0179]-[0180]), which when executed by an electronic device of a user, cause the electronic device to: 
receive a natural language input from a user at a virtual assistant (i.e., user request to perform a task, natural understanding techniques are employed so that users need not use any specific command to inform the virtual agent of what actions the virtual agent may take to assist the participants, see at least [0023], [0049], [0103]); 
generate, in response to a trigger, at least one experiential data structure accessible to a virtual assistant (i.e., saving a record (e.g., a receipt) of an interaction between a virtual agent and one or more users, virtual agent are programmed to assist a user in performing any of numerous tasks, information may be pulled when requested by a user, see at least [0001], [0002], [0044], [0047], [0147]-[0156]), wherein the experiential data structure comprises an organized set of data associated with at least one of the user and the electronic device at a particular point in time (i.e., a receipt include multiple data fields, a receipt may store information such as preference information for one or more persons, factual information regarding persons, etc., a receipt include date and time of the interaction, see at least [0047], [0147]-[0156]); 
store the at least one experiential data structure (i.e., store a receipt, see at least [0044], [0047]); 

receive a natural-language user request for service from the virtual assistant (i.e., user request to perform a task, natural understanding techniques are employed so that users need not use any specific command to inform the virtual agent of what actions the virtual agent may take to assist the participants, see at least [0023], [0049], [0103]), and 
output information responsive to the user request using the at least one experiential data structure (i.e., virtual agent use receipt to make recommendations or perform requested task, see at least [0044], [0047], [0147]). 
Lynch does not explicitly teach wherein the input includes a request to generate at least one experiential data structure accessible to the virtual assistant and store a set of data corresponding to a first user preference specified in the natural language input and a second  user preference determined based on the natural language input and contextual data associated with the electronic device in the at least one experiential data structure; and generate, in response to the user input, the at least one experiential data structure, wherein the at least one experiential data structure comprises an organized set of data including the first user preference and the second user preference.
Paruchuri teaches receive a natural language input from a user at a virtual assistant, wherein the input includes a request to generate at least one experiential data structure accessible to the virtual assistant (i.e., receive an explicit declaration, “Remember that . . . “, process 
generate, in response to the user input, the at least one experiential data structure accessible to the virtual assistant, wherein the at least one experiential data structure comprises an organized set of data including the first user preference and the second user preference (i.e., record may include one or more content of the series of words, a time at which explicit declaration was received, a location at which explicit declaration was received, see at least Fig. 3, [0025], [0038], [0057], [0058], [0077], [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the input includes a request to generate at least one experiential data structure accessible to the virtual assistant and store a set of data corresponding to a first user preference specified in the natural language input and a second  user preference determined based on the natural language input and contextual data associated with the electronic device in the at least one experiential data structure, and generate, in response to the user input, the at least one experiential data structure, wherein the at least one experiential data structure comprises an organized set of data including the first user preference and the second user preference as similarly taught by Paruchuri in order provide an personal 
	Lynch does not explicitly teach in accordance with a determination whether the organized data in the at least one experiential data structure is sufficient to provide a recommendation to the user based on the organized data in the at least one experiential data: that modify the at least one experiential data structures is when the organized data in the at least one experiential data structure is insufficient to provide a recommendation; and forgo modifying the at least one experiential data structure with one or more annotations associated with the experiential data structure when the organized data in the at least one experiential data is sufficient to provide a recommendation.
	Hildebrand teaches in accordance with a determination whether organized data in at least one experiential data structure is sufficient to provide a recommendation to the user based on the organized data in the at least one experiential data (i.e., determine a context of the request, e.g., a set of parameters that can be used by the server to generate recommendations, context determination module determines whether there is enough information to provide a relevant meaningful recommendation, see at least [0023], [0024], [0028], [0082], [0088]-[0090]): 
	request additional information when the organized data in the at least one experiential data structure is insufficient to provide a recommendation (i.e., if the concierge determines that the set of parameters are not sufficient for generating recommendations that are customized to the first user, send text message requesting additional information, see at least [0028], [0084]); and

	Hildebrand does not explicitly teach modify the at least one experiential data structures with one or more annotations and forgo modifying as actions taken when the at least one experiential data structure is insufficient to provide a recommendation or sufficient to provide a recommendation.
	Gruber ‘678 teaches modify at least one experiential data structure with one or more annotations associated with the experiential data structure, utilizing the virtual assistant, when organized set of data in the at least one experiential data is insufficient to provide a recommendation (i.e., determine whether annotation is required, changes are made to merged results by annotation service providers, see at least Fig. 37, [0570]-[0573]); and 
	forgo modifying the at least one experiential data structure with one or more annotations associated with the at least one experiential data structure when the organized set of data in the at least one experiential data is sufficient to provide a recommendation (see at least Fig. 37, [0570]-[0573]; EN: no branch of “Is annotation required to answer request” flows directly to step 490).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such in accordance with a determination whether the organized data in the at least one experiential data structure is sufficient to provide a recommendation to the user based on the organized data in the at least one experiential data: modify the at least one experiential data structures when the organized data in the at least one experiential data structure is insufficient to provide a recommendation; and forgo modifying the at least one experiential data structure with one or more annotations associated with the 

As per claim 3, Lynch teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: 
modify at least one experiential data structure based on at least one device context (i.e., update receipt based on location information from a mobile device, see at least [0156]). 
As per claim 4, Lynch teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: 
detect a change in device context (i.e., updates may be triggered upon notification that new information has become available, field in the receipt may be updated in real time to keep a 
in response to detection of a change in device context, modify at least one experiential data structure based on at least one changed device context (i.e., update receipt based on location information from a mobile device, see at least [0055], [0155], [0156]).

As per claim 5, Lynch teaches wherein the device context includes a location of the device (i.e., location information from a mobile device, see at least [0156]). 
As per claim 6, Lynch teaches wherein the device context includes motion of the device (i.e., update to an Estimated Time of Arrival which is calculated based on current location of an attendee and location of the gathering, updates performed using location information from a mobile device of an attendee, see at least [0050], [0067], [0155], [0156]).

As per claim 8, Lynch teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: 
modify at least one experiential data structure based on at least one user context (i.e., update user profile, receipt may be updated in real time to keep one or more people apprised of status of one or more ongoing activities, see at least [0042], [0050], [0051], [0148], [0154]-[0156], [0163]).

As per claim 9, Lynch teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: 
detect a change in user context (i.e., updates may be triggered upon notification that new information has become available, field in the receipt may be updated in real time to keep a relevant person apprised of the most recent developments, see at least [0042], [0044], [0055], [0155], [0156]); and 
in response to detection of a change in user context, modify at least one experiential data structure based on at least one changed user context (i.e., update receipt when new information has become available, see at least [0055], [0155], [0156], [0163]). 
As per claim 10, Lynch teaches wherein the user context includes personal information associated with the user (i.e., preference information for one or more persons, factual information regarding persons, see at least [0068], [0070], [0148]).

As per claim 11, Lynch teaches wherein the user context includes locations associated with the user (i.e., user data include location information, see at least [0068], [0070], [0148]).

As per claim 13, Lynch teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: 
modify the at least one experiential data structure based on express user input (i.e., user may modify record of previous interaction, see at least [0044], [0156]).
As per claim 14, Lynch teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: 
analyze the content of the express user input (i.e., analyze user conversation to determine user intent, see at least Fig 4, [0103], [0104], [0125]-[0129]); 
based on an analysis of the content of the express user input, determine whether the user request is ambiguous (i.e., virtual agent m ay evaluate whether it has unambiguously identified the task it has been asked to perform, see at least [0132]); 
in accordance with a determination that the user request is other than ambiguous, perform the action to modify at least one experiential data structure (i.e., if the virtual agent determines that it has unambiguously identified the task it was invoked to perform, it may proceed to perform the identified task, user may modify record of previous interaction, see at least [0044], [0136]); and 
in accordance with a determination that the user request is ambiguous (i.e., if the virtual agent is not sufficiently confident, see at least [0105], [0132]): 
request additional information from the user to disambiguate (i.e., if the virtual agent is not sufficiently confident, virtual agent may prompt one or more users for additional information, see at least [0105], [0107], [0132], [0133]); 
receive the additional information from the user (i.e., user responds, see at least [0105], [0107], [0132], [0133]); and 
based in part on the additional information from the user, perform the action to modify at least one experiential data structure (i.e., once additional information has been gathered and analyzed, virtual agent may again evaluate 

As per claim 15, Lynch teaches wherein at least one experiential data structure includes social information comprising information associated with at least one person other than the user (i.e., information about other persons, see at least [0038], [0039], [0045]).

As per claim 16, Lynch teaches wherein the social information includes the content of email accessible to the virtual assistant (i.e., email string, see at least [0045], [0084], [0149]). 
As per claim 17, Lynch teaches wherein the social information includes the content of text messages accessible by the virtual assistant (i.e., SMS string, see at least [0045], [0084], [0149]). 
As per claim 18, Lynch teaches wherein the social information includes the characteristics of calendar events accessible by the virtual assistant (i.e., calendar information, see at least [0068], [0168]).

As per claim 19, Lynch teaches wherein the social information includes contacts accessible by the virtual assistant (i.e., contact information, see at least [0041], [0053], [0166]).
As per claim 20, Lynch teaches wherein the social information includes notes about people accessible by the virtual assistant (i.e., information regarding a person such as preference, restrictions, see at least [0023], [0025], [0039]).

As per claim 21, Lynch teaches wherein at least one experiential data structure includes location information (i.e., receipt of interaction includes location, see ta least [0038], [0044], [0049]-[0051]). 
As per claim 24, Lynch teaches wherein the location information includes information associated with a frequency with which the electronic device is at a particular location (i.e., frequently visited locations, see at least [0053], [0165]).

As per claim 25, Lynch teaches wherein the location information includes information associated with a user-identified location (i.e., location information, e.g., home locations, work location, see at least [0051], [0068]). 

As per claim 27, Lynch teaches wherein at least one experiential data structure includes media information (i.e., media content information, see at least [0068], [0070], [0148]). 
As per claim 31, Lynch teaches wherein at least one experiential data structure includes content information (i.e., a receipt may store information that may be used by the virtual agent to facilitate future interaction, virtual agent may be programmed to access web browsing history, see at least [0041], [0148]).
As per claim 32, Lynch teaches wherein the content information includes a browser history of the electronic device (i.e., virtual agent may be programmed to access web browsing history, see at least [0041], [0068], [0070], [0148]).

As per claim 36, Lynch teaches wherein at least one experiential data structure includes photographic information (i.e., user data include media content information (e.g. photos), see at least [0068], [0070], [0148]).

As per claim 37, Lynch teaches wherein at least one experiential data structure includes daily activity information (i.e., scheduling information, see at least [0041], [0154]). 
As per claim 40, Lynch teaches wherein the daily activity information includes user journal information accessible to the virtual assistant (i.e., activity history of a user, see at least [0034], [0124]).

As per claim 41, Lynch teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: 
generate at least one new experiential data structure when at least one of the items of information of the experiential data structure, the device context, and the user context changes (i.e., update receipt when new information has become available, see at least [0044], [0050], [0051], [0155], [0156], [0163]).

As per claim 42, Lynch teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: 
receive a user request for service from the virtual assistant associated with at least one stored experiential data structure (i.e., a user recall some aspect of an interaction, user search for a receipt, a record for that interaction may be identified and retrieved, see at least [0040], [0048], [0147]); 
analyze at least one stored experiential data structure based on at least one element of the user request (i.e., search for a receipt based on user’s request to recall an interaction, for example, search for a receipt based on friend’s name and/or relevant time frame, at least [0044], [0048], [0147]); and 
output information responsive to the user request based on the analysis of at least stored one experiential data structure (i.e., a record for that interaction may be identified and retrieved, search for a receipt, see at least [0040], [0048], [0147]).

As per claim 43, Lynch teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: match the user request directly to one or more stored experiential data structures (i.e., search for a receipt based on user’s request to recall an interaction, at least [0044], [0048], [0147]).

As per claim 47, Lynch teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: 
analyze the content of the user request (i.e., analyze user conversation to determine user intent, see at least Fig 4, [0103], [0104], [0125]-[0129]); 
based on the analysis of the user request, determine whether the user request is ambiguous (i.e., virtual agent m ay evaluate whether it has unambiguously identified the task it has been asked to perform, see at least [0132]); 
in accordance with a determination that the user request is other than ambiguous, proceed to output information responsive to the user request (i.e., if the virtual agent determines that it has unambiguously identified the task it was invoked to perform, it may proceed to perform the identified task, user may modify record of previous interaction, see at least [0044], [0136]); and 
in accordance with a determination that the user request is ambiguous (i.e., if the virtual agent is not sufficiently confident, see at least [0105], [0132]): 
request additional information from the user to disambiguate (i.e., if the virtual agent is not sufficiently confident, virtual agent may prompt one or more users for additional information, see at least [0105], [0107], [0132], [0133]); 
receive the additional information from the user (i.e., user responds, see at least [0105], [0107], [0132], [0133]); and 
based in part on the additional information from the user, proceed to output information responsive to the user request (i.e., once additional information has been gathered and analyzed, virtual agent may again evaluate whether it has unambiguously identified what is was invoked to do, if the virtual agent determines that it has 
As per claim 48, Lynch teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: 
receive a user request for a recommendation from the virtual assistant (i.e., user requests a recommendation, see at least [0023], [0103]); 
analyze at least one stored experiential data structure based on the user request (i.e., virtual agent uses information stored in a receipt to facilitate a future interaction, see at least [0103], [0147]-[0155]); and 
output information responsive to the user request based on the analysis of the at least one stored experiential data structure (i.e., virtual agent makes a recommendation, virtual agent uses information stored in a receipt to facilitate a future interaction, see at least [0025], [0103], [0108], [0147]-[0155]).

As per claim 54, this is the electronic device claim of claim 1.  Therefore, claim 54 is rejected using the same reasons as claim 1. 

As per claim 55, this is the method claim of claim 1.  Therefore, claim 55 is rejected using the same reasons as claim 1. 

As per claim 56, Lynch does not explicitly teach wherein the first user preference is stored in a first dimension and the second user preference is stored in a second dimension of the experiential data structure.
Paruchuri teaches wherein the first user preference is stored in a first dimension and the second user preference is stored in a second dimension of the experiential data structure (i.e., record may be stored as a data structure with attributes and values corresponding to key feature category names and key feature values, see at least [0064], [0065], [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the first user preference is stored in a first dimension and the second user preference is stored in a second dimension of the experiential data structure as similarly taught by Paruchuri in order to organize the stored data based on categories (see at least [0064], [0065], [0068] of Paruchuri).

As per claim 57, Lynch does not explicitly teach wherein the first dimension of the experiential data structure is a user activity dimension and the second dimension of the experiential data structure is a location dimension.
Paruchuri teaches wherein the first dimension of the experiential data structure is a user activity dimension and the second dimension of the experiential data structure is a location dimension (i.e., feature type category location, affinities, each feature type category may have one or more sub-categories, see at least [0064], [0065], [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the first dimension of the experiential data structure is a user activity dimension and the second dimension of the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Paruchuri, further in view of Hildebrand, further in view of Gruber ‘678, further in view of Kuusilinna et al. (US 2015/0208226, hereinafter Kuusilinna).

As per claim 7, Lynch does not explicitly teach wherein the device context includes proximity to a second electronic device. 
Kuusilinna teaches device context including proximity to a second electronic device (i.e., proximity of other devices to the user device, see at least [0004], [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the device context includes proximity to a second electronic device as similarly taught by Kuusilinna because virtual assistant can make use of the proximity information such as suggesting previously made search and pre-fetch the result (see at least [0045], [0046] of Kuusilinna).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Paruchuri, further in view of Hildebrand, further in view of Gruber ‘678, further in view of Marti et al. (US 2014/0364149, hereinafter Marti).

As per claim 22, Lynch does not explicitly teach wherein the location information includes information associated with a period of time during which the electronic device is generally stationary at a location. 
Marti teaches location information includes information associated with a period of time during which the electronic device is generally stationary at a location (i.e., time during which mobile device is stationary, see at least [0030]-[0033], [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that location information includes information associated with a period of time during which the electronic device is generally stationary at a location as similarly taught by Marti because location of the device can indicate behavior of the user which can be used to assist the user (see at least [0005], [0025], [0038] of Marti).

As per claim 23, Lynch does not explicitly teach wherein the location information includes information associated with a period of time during which the electronic device is generally in motion. 
Marti teaches location information includes information associated with a period of time during which the electronic device is generally in motion (i.e., time when user travels from one location to another location, see at least [0005], [0082], [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the location information includes information associated with a period of time during which the electronic device is generally in .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Paruchuri, further in view of Hildebrand, further in view of Gruber ‘678, further in view of Harper et al. (US 2015/0169336, hereinafter Harper).

As per claim 26, Lynch does not explicitly teach wherein the location information includes a location of an object associated with the electronic device.
Harper teaches location information includes a location of an object associated with an electronic device (i.e., virtual assistant may provide information about object the device is pointed to, virtual assistant may interact with a user based on information objected from one or more ontologies, an ontology may be a knowledge representation that encodes conceptions in the world (e.g., objects, locations), see at least [0257], [0268]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the location information includes a location of an object associated with the electronic device as similarly taught by Harper such that the information can be used to provide user with information about the object (see at least [0257], [0268] of Harper).

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Paruchuri, further in view of Hildebrand, further in view of Gruber ‘678, further in view of Clark et al. (US 2015/0382147, hereinafter Clark).
As per claim 28, Lynch does not explicitly teach wherein the media information includes information associated with a podcast played via the electronic device. 
Clark teaches media information includes information associated with a podcast played via an electronic device (i.e., whether Anna is streaming podcast over her mobile device, see at least [0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the media information includes information associated with a podcast played via the electronic device as similarly taught by Clark because Lynch discloses using activities of the user to provide context to the virtual agent (see at least [0034], [0124] of Lynch) and information associated with a podcast played via the electronic device is known in the art to provide context of the user (see at least [0102], [0122]-[0125] of Clark).

As per claim 29, Lynch does not explicitly teach wherein the media information includes information associated with music played via the electronic device. 
Clark teaches media information includes information associated with music played via an electronic device (i.e., music being played by a user, see at least [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the media information includes information associated with music played via the electronic device as similarly taught by Clark because Lynch discloses using activities of the user to provide context to the virtual agent (see at least [0034], [0124] of Lynch) and information associated with a music played via the electronic device is known in the art to provide context of the user (see at least [0102]-[0105] of Clark).
As per claim 30, Lynch does not explicitly teach wherein the media information includes information associated with video played via the electronic device. 
Clark teaches media information includes information associated with video played via an electronic device (i.e., video being played by a user, see at least [0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the media information includes information associated with video played via the electronic device as similarly taught by Clark because Lynch discloses using activities of the user to provide context to the virtual agent (see at least [0034], [0124] of Lynch) and information associated with a video played via the electronic device is known in the art to provide context of the user (see at least [0102]-[0105] of Clark).

Claims 33, 34, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Paruchuri, further in view of Hildebrand, further in view of Gruber ‘678, further in view of Deleeuw (US 2016/0179787).

As per claim 33, Lynch does not explicitly teach wherein the content information includes content received through a browser at the electronic device.
Deleeuw teaches content information includes content received through a browser at an electronic device (i.e., content data may reveal the context of the computing device or the user, for example, the content may indicate that the user is currently viewing web pages, see at least [0033], [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the content information includes 

As per claim 34, Lynch does not explicitly teach wherein the content information includes documents generated by the user with the electronic device.
Deleeuw teaches experiential data structure includes documents generated by the user with an electronic device (i.e., content data may reveal the context of the computing device or the user, for example, the content may indicate that the user is currently working on documents, see at least [0033], [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the content information includes documents generated by the user with the electronic device as similarly taught by Deleeuw because Lynch discloses using activities of the user to provide context to the virtual agent (see at least [0034], [0124] of Lynch) and documents generated by user is known in the art to provide context of the user (see at least [0033], [0035] of Deleeuw).

As per claim 44, Lynch does not explicitly teach wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: generate at least one additional element based on at least one element of the user request; and match the generated element to at least one stored experiential data structure. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch to generate at least one additional element based on at least one element of the user request and match the generated element to at least one stored experiential data structure as similarly taught by Deleeuw in order to determine context of the user request and to query for appropriate results in the determined contexts (see at least [0045]-[0051] of Deleeuw).

As per claim 45, Lynch does not explicitly teach wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: generate at least one further additional element, based on the at least one additional element; and repeat the instruction to generate at least one further additional element, based on the at least one additional element, at least one additional time.
Deleeuw teaches generate at least one further additional element, based on the at least one additional element (i.e., generate semantic representation that places each word or group of words in context, user request may involve multiple contexts that each contribute to the generated database query, see at least [0045]-[0051]); and repeat the instruction to generate at least one further additional element, based on the at least one additional element, at least one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch to generate at least one further additional element, based on the at least one additional element and repeat the instruction to generate at least one further additional element, based on the at least one additional element, at least one additional time as similarly taught by Deleeuw in order to determine context of the user request and to query for appropriate results in the determined contexts (see at least [0045]-[0051] of Deleeuw).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Paruchuri, further in view of Hildebrand, further in view of Gruber ‘678, further in view of Gruber et al. (US 2012/0265528, hereinafter Gruber ‘528).

As per claim 35, Lynch does not explicitly teach wherein the content information includes a history of application usage at the electronic device.
Gruber ‘528 teaches content information includes a history of application usage at an electronic device (i.e., contextual information include application usage history, see at least [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the content information includes a history of application usage at the electronic device as similarly taught by Gruber ‘528 because .

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Paruchuri, further in view of Hildebrand, further in view of Gruber ‘678, further in view of Skinder et al. (US 2014/0280292, hereinafter Skinder).

As per claim 38, Lynch does not explicitly teach wherein the daily activity information includes reminders accessible to the virtual assistant.
Skidder teaches daily activity information includes reminders accessible to the virtual assistant (i.e., digital assistant identifies schedule items relevant to search request from a user, relevant schedule item include one or more reminder items, see at least [0005], [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the daily activity information includes reminders accessible to the virtual assistant as similarly taught by Skidder because the reminder information ca be used to improve the responsiveness and efficiency of the digital assistant (see at least [0005], [0009] of Skidder).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Paruchuri, further in view of Hildebrand, further in view of Gruber ‘678, further in view of Abrams et al. (US 5,673,691, hereinafter Abrams).

As per claim 39, Lynch does not explicitly teach wherein the daily activity information includes at least one of diet and exercise information accessible to the virtual assistant. 
Abrams teaches recording daily activity information includes at least one of diet and exercise information accessible to a virtual assistant (i.e., user records food consumption and exercise activity, device uses the information to provide feedback, see at least column 3, lines 34-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the daily activity information includes at least one of diet and exercise information accessible to the virtual assistant as similarly taught by Abrams such that the virtual assistant can be used to provide user feedback on a user’s weight loss efforts to achieve a desired weight loss (see at least column 3, lines 34-64 of Abrams).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Paruchuri, further in view of Hildebrand, further in view of Gruber ‘678, further in view of Konig et al. (US 2015/0201077, hereinafter Konig).

As per claim 46, Lynch teaches wherein the instructions, which when executed by the one or more processors of the electronic device, cause the device to analyze at least one stored experiential data structure based on the user request (i.e., user request action, virtual agent uses information stored in a receipt to facilitate a future interaction, see at least [0103], [0147]-[0155]), further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: 

Lynch does not explicitly teach the plurality of experiential data structures are analyzed statistically.
Konig teaches analyze statistically a plurality of experiential data structures (i.e., recommendations can be automatically generated by analyzing historical data to train statistical models, see at least [0006]-[0012], [0012], [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the plurality of experiential data structures are analyzed statistically as similarly taught by Konig because using statistics to analyze data is well known in the art and thus analyzing the plurality of experiential data structures of Lynch statistically would have been applying a known technique to a known method ready for improvement to yield predictable results.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Paruchuri, further in view of Hildebrand, further in view of Gruber ‘678, further in view of Gruber et al. (US 2013/0304758, hereinafter Gruber ‘758).

As per claim 49, Lynch teaches wherein the instructions to analyze at least one stored experiential data structure based on the user request, further comprise instructions which when executed by the one or more processors of the electronic device, cause the device to: 

analyze, using the virtual assistant, the stored experiential data structures of other users based on the user request (i.e., user request action, virtual agent may use information regarding a person other than the user who invoked the virtual agent to inform a recommendation, virtual agent uses information stored in a receipt to facilitate a future interaction, see at least [0039], [0044], [0103], [0147]-[0155], [0166]).
Lynch does not teach anonymized stored experiential data structures.
Gruber ‘758 teaches anonymized stored experiential data structures (i.e., crowd sourced information and answers can be stored in a crowd-sourced database, some user-specific context information (anonymized to protect  user privacy) may be utilized by experts in the CS information sources to provide answer that may be generally applicable to other users, see at least [0005], [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch such that the stored experiential data structures are anonymized as similarly taught by Gruber ‘758 to protect user privacy while using user information to provide answers that may be generally applicable to other users (see at least [0144] of Gruber ‘758).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Paruchuri, further in view of Hildebrand, further in view of Gruber ‘678, further in view of Faith et al. (US 2015/0356410, hereinafter Faith).

As per claim 50, Lynch does not explicitly teach wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: anonymize at least one experiential data structure; and transmit at least one anonymized experiential data structure from the electronic device. 
Faith teaches anonymize at least one experiential data structure; and transmit at least one anonymized experiential data structure from the electronic device (i.e., certain knowledge elements stored in the private universal knowledge repository may be anonymized prior to being provided for inclusion in the hosted universal knowledge repository, see at least [0129]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch to anonymize at least one experiential data structure and transmit at least one anonymized experiential data structure from the electronic device as similarly taught by Faith because Lynch discloses sharing user information (see at least [0166] of Lynch) and anonymize the information is well known technique in the art to protect user privacy while allowing user information to be shared.

Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch, in view of Paruchuri, further in view of Hildebrand, further in view of Gruber ‘678, further in view of Cooper et al. (US 6,466,654, hereinafter Cooper).

As per claim 51, Lynch does not explicitly teach wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: store at least one experiential data structure for a fixed period of time.
Cooper teaches store at least one experiential data structure for a fixed period of time (i.e., logs and transcripts should be purged periodically, see at least column 34, lines 36-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch to store at least one experiential data structure for a fixed period of time as similarly taught by Cooper in order to purge files to free up disk space (see at least column 34, lines 36-56 of Cooper).

As per claim 52, Lynch does not explicitly teach wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: set the fixed period of time independent of the user.
Cooper teaches set the fixed period of time independent of the user (i.e., although transcriptions and logs can be purged manually, it is usually more convenient for an administrator to establish a maintenance plan, which allows scheduling of regular purge operations, see at least column 34, lines 36-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch to set the fixed period of time independent of the user as similarly taught by Cooper because it is usually more convenient to schedule regular purge operations than to purge the files manually (see at least column 34, lines 36-64 of Cooper).
As per claim 53, Lynch does not explicitly teach wherein the one or more programs further comprise instructions, which when executed by the one or more processors of the electronic device, cause the device to: receive a period of time selected by the user; and set the fixed period of time in accordance with the selection received from the user.
Cooper teaches receive a period of time selected by the user; and set the fixed period of time in accordance with the selection received from the user (i.e., to purge call transactions and/or logs, indicate how may days to retain transcriptions and/or logs, click the purge button to purge all outdated transcriptions and/or logs, see at least column 34, lines 36-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch to receive a period of time selected by the user and set the fixed period of time in accordance with the selection received from the user as similarly taught by Cooper in order to purge files according to the record keeping needs of the organization and the amount of disk space available (see at least column 34, lines 36-56 of Cooper).

Response to Arguments
Rejection of claims under §103: 
As per independent claims 1, 54, and 55, Applicant argued that Gruber ‘678 is directed to the concept of using context information to disambiguation user input to determine meaning of the user’s input. Applicant argued that Gruber ‘678 is silent with regard to “a request to ... store a set of data,” much less one “corresponding to a first user preference specified in the natural language input and a second user preference determined based on the natural language input and 
In response, Examiner notes that Gruber ‘678 teaches a request to store a set of data by teaching services that an assistant might offer on behalf of the user including “remember this restaurant for future reference “save”, save personal notes about this restaurant (see at least [0168], [0171]).  Gruber ‘678 further teaches store a set of data corresponding to a first user preference specified in the natural language input by teaching long term personal memory store user’s preferences, information user collected by using embodiment assistant, such as the equivalent of bookmarks, favorites, and long term memory entries may be acquired as a side effect of user interacting with an embodiment of assistant (see at least [0629]-[0639]).  Gruber ‘678 further teaches determining information based on natural language input and contextual data associated with the electronic device by disclosing natural language input is augmented by current context information, such as current user location and local time (see at least [0412]). While Gruber ‘678 does not explicitly disclose store a second user preference determined based on the natural language input and contextual data associated with the electronic device in the at least one experiential data structure, this features is obvious in Gruber ‘678 as Gruber ‘678 discloses storing long term memory entries acquired as a side effect of user interacting with an embodiment of assistant, and natural language inputs to the assistant is augmented by current context information. In the interest of compact prosecution, Examiner relies on newly cited prior art Paruchuri to teach these features, even though Examiner believes these features are at least obvious over Gruber ‘678. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jue Louie/
Primary Examiner
Art Unit 2121